The plaintiff in error, William Ford, who was a judge of an election held in Chicago on November 8, 1932, was found guilty of contempt of court by the county court of Cook county. The proceedings were had pursuant to the statute (46 S. H. A. art. 2, sec. 13,) which provides for the summary punishment of misbehavior by judges and clerks of election. The judgment against the plaintiff in error was affirmed by the Appellate Court for the First District, and the cause is here on writ of error.
Our decision in People v. Kotwas, (ante, p. 336,) controls the question presented, and for the reason there stated the writ of error will be dismissed.
Writ dismissed.
Mr. JUSTICE HERRICK, dissenting.
Mr. JUSTICE WILSON took no part in this decision. *Page 341